Citation Nr: 1044474	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-38 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected panic disorder with 
agoraphobia and/or herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected panic disorder with 
agoraphobia and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which 
denied the Veteran's service connection claims.  

The Veteran initially appealed his increased rating claim for 
service-connected panic disorder with agoraphobia.  However, in a 
September 2006 rating decision, the RO increased the Veteran's 
service-connected panic disorder from 50 to 100 percent 
disabling.  Because the rating decision awarded the maximum 
available benefit, the appeal is no longer before the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran also raised issues of service connection for hearing 
loss and tinnitus.  In December 2006, the Veteran perfected his 
appeal as to these two issues and requested a hearing before the 
Board.  However, in May 2007, the RO granted service connection 
for the Veteran's tinnitus.  Thereafter, the Veteran withdrew his 
claim for hearing loss in April 2008.  See 38 C.F.R. § 20.204(b) 
(2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim 
is withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  As the request for a hearing 
before the Board was specific to the issues of hearing loss and 
tinnitus, and because these issues are no longer before the 
Board, no further action is required.  

Further, the Veteran specifically withdrew his claim for an 
increased rating for posttraumatic arthritis of the right elbow 
on August 2008.  As such, this issue is no longer before the 
Board.  See Hanson, 9 Vet. App. at 31.  

The Veteran also raised an issue of service connection for 
diabetes mellitus, type II, to include as secondary to herbicide 
exposure.  This issue was denied in a July 2007 rating decision 
and the Veteran appealed.  A statement of the case was issued in 
January 2008; however, the Veteran failed to perfect his appeal 
and the Board does not have jurisdiction over this matter.   

Finally, the Veteran raised an increased rating claim for 
degenerative joint disease of the right knee seeking a specific 
rating of 20 percent disabling.  In August 2008, the RO granted 
the Veteran's request and evaluated his right knee as 20 percent 
disabling.  The Veteran has not filed a notice of disagreement 
and this is the amount of increase he originally requested.  As 
such, the Board finds that this is the maximum benefit sought by 
the Veteran and no further adjudication is warranted.  See A.B., 
6 Vet. App. at 38.  

The issues of service connection for coronary artery disease and 
hypertension are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his hypertension and coronary artery 
disease are caused, at least in part, by herbicide exposure while 
serving in Vietnam.  If a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service-connected if the requirements of 
section 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of section 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also 
provides that a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 
10,b. (hereinafter "M21-1MR"), service in the Republic of 
Vietnam means service in the RVN or its inland waterways, or 
service in other locations if the conditions of service involved 
duty or visitation in the RVN.  Service in the Republic of 
Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 
2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs (Secretary) 
established presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam, for three 
new conditions: ischemic heart disease, to include coronary 
artery disease, Parkinson's disease, and B cell leukemias.  Since 
the stay regarding adjudication of these new conditions was 
lifted on November 1, 2010, adjudication of this matter can 
proceed.    

A review of the Veteran's associated service personnel records, 
to include his DD Form 214, indicates that the Veteran was in the 
Air Force and is in receipt of numerous medals.  However, nothing 
in the associated documents provides that the Veteran had service 
on the landmass or in the inland waterways of the Republic of 
Vietnam.  Due to the fact that the Veteran is diagnosed with 
coronary artery disease, a presumptive Agent Orange disease, and 
because it is unclear whether the Veteran served in Vietnam, the 
Board finds that a remand is warranted for the RO to obtain all 
outstanding service personnel records and attempt to verify 
whether the Veteran had service in the Republic of Vietnam. 

Further, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As provided above, the 
Veteran contends that he is entitled to service connection for 
hypertension and coronary artery disease, to include as secondary 
to his service connected panic disorder with agoraphobia and/or 
herbicide exposure.  

The Veteran was afforded VA examinations in June 2006 and 
November 2007 to assess whether his coronary artery disease and 
hypertension are related to his service-connected panic with 
agoraphobia.  When VA provides a claimant with an examination, it 
is necessary to assess whether such an examination is adequate.  
Barr, 21 Vet. App. at 311.  The Board finds that the November 
2007 examination opinion and January 2008 addendum opinion, which 
included opinions as to whether the Veteran's heart disease was 
caused or aggravated by his service-connected panic disorder with 
agoraphobia, are adequate as the medical opinions are derived 
from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Unfortunately, the June 2006 VA examination opinion is not 
adequate.  While the examiner reviewed the claims file and 
diagnosed the Veteran with coronary artery disease and 
hypertension, the report does not contain an etiological opinion 
as to whether his heart disease or hypertension are related to 
service, to include herbicide exposure.  As such, the examination 
is inadequate and a remand is necessary to obtain a separate 
examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007)(noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Because separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim, the entire 
claim to include his claims of direct and secondary service 
connection are remanded for the Veteran to be scheduled for 
another VA examination to obtain such an opinion.  See Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. 
Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

Accordingly, the case is REMANDED for the following action:

1.	Attempt to verify whether the Veteran had 
service in the Republic of Vietnam.  See 
Haas v. Peake, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008).  The RO/AMC should request 
verification from all appropriate sources, 
including the National Personnel Records 
Center (NPRC) and U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and the Air Force. 

2.	If the Veteran served in the Republic of 
Vietnam, the RO/AMC should determine 
whether service connection for a heart 
disorder is warranted on a presumptive 
basis due to herbicide exposure under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  

3.	If the Veteran did not serve in the 
Republic of Vietnam or if it is determined 
that the heart disorder he is claiming 
disability benefits for is not subject to 
the presumption based on herbicide 
exposure, schedule him for a VA 
examination to determine whether his heart 
disorder is at least as likely as not 
otherwise etiologically related to service 
to include whether it is secondary to a 
service-connected panic disorder under 
38 C.F.R. § 3.310. 

4.	If the Veteran served in the Republic of 
Vietnam, the RO/AMC should schedule him 
for a VA examination in which the examiner 
will render an opinion as to whether 
hypertension is at least as likely as due 
to herbicide exposure in Vietnam as it is 
to some other cause or factor.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007) 
(holding that the availability of 
presumptive service connection for some 
conditions based on exposure to Agent 
Orange does not preclude direct service 
connection for other conditions based on 
exposure to Agent Orange).  

5.	If the Veteran did not serve in the 
Republic of Vietnam, schedule him for a VA 
examination in which the examiner will 
render an opinion as to whether 
hypertension had its onset in service; or 
is at least as likely due to a disease or 
injury in service as it is to some other 
cause or factor; or whether it is at least 
as likely proximately caused by a 
service-connected panic disorder with 
agoraphobia as it is due to some other 
cause or factor.  If the VA examiner 
determines that it is less likely that 
hypertension was proximately caused by a 
service-connected panic disorder with 
agoraphobia than it was caused by some 
other cause or factor, then the VA 
examiner should determine whether 
hypertension is proximately aggravated by 
a service-connected panic disorder with 
agoraphobia.

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  The examiner should 
provide a complete rationale for any 
opinion provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

6.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplementary statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals



